*60OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on February 20, 1973 and maintains an office for the practice of law in Rochester, New York. The Grievance Committee filed a petition charging respondent with accepting a loan from a client without first advising the client to seek independent legal counsel or independent professional advice, with failing to deposit funds received in settlement of a wrongful death action by an infant client in an appropriate guardianship trust account, and with pledging those funds as security for a loan from a bank, the proceeds of which were used to repay the loan made to the first client. Respondent filed an answer admitting the charges and requesting a hearing in mitigation and a Referee was appointed to conduct the hearing. Respondent submitted affidavits in mitigation, however, in lieu of the hearing and the Referee has returned the matter to this Court for disposition.
We conclude that respondent’s conduct violated the following Disciplinary Rules of the Code of Professional Responsibility, effective January 1, 1970, as amended April 29, 1978: DR 1-102 (A) (6), by engaging in conduct that adversely reflects on his fitness to practice law; DR 5-101 (A), by entering into a business relationship with a client without full disclosure; and DR 5-105 (A), by representing a client when the exercise of his professional judgment on behalf of his client is adversely affected by his own financial interest. Additionally, we conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility, effective January 1, 1970, as amended effective September 1, 1990: DR 1-102 (A) (7) (22 NYCRR 1200.3 [a] [7]), DR 5-101 (A) (22 NYCRR 1200.20 [a]), DR 5-104 (A) (22 NYCRR 1200.23 [a]), and DR 9-102 (22 NYCRR 1200.46).
In mitigation, we note that the misconduct has not resulted in financial harm to any client and that respondent is a respected attorney with an otherwise unblemished record. Accordingly, respondent should be censured for his misconduct.
Denman, P. J., Green, Balio, Lawton and Callahan, JJ., concur.
Order of censure entered.